Case 1:18-cv-03989-RLY-TAB Document 63 Filed 05/27/20 Page 1 of 5 PageID #: 325




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

NORMAN PECK,                                         )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:18-cv-03989-RLY-TAB
                                                     )
REV-1 SOLUTIONS, LLC,                                )
                                                     )
                              Defendant.             )


                               ENTRY AND ORDER ON MOTIONS

 I.     Introduction

        Plaintiff Norman Peck filed motions further requesting (1) the public docket sheet [Filing

 No. 53]; (2) copies of docket filings [Filing No. 54]; and (3) to be immediately informed of all

 final decisions [Filing No. 58], which requests that the Court order the Clerk to print and mail all

 final judgments, orders, and proceedings to Peck in a "timely manner." [Filing No. 58.] For

 reasons stated below, Peck's motions seeking the public docket sheet [Filing No. 53] and copies

 of filings and orders in the docket [Filing No. 54] are granted, while Peck's motion to be

 immediately informed of all final decisions [Filing No. 58] is denied as moot.

 II.    Background

        The Court entered an order on April 16, 2020, tackling similar procedural motions Peck

 filed requesting mailed copies of various documents on the docket. [Filing No. 52.] In that

 order, the Court instructed Peck that he must clarify with the Court by May 8, 2020, whether he

 wished to continue to receive service electronically, or whether he instead wished to receive

 service by U.S. mail. The Court noted that if Peck failed to definitively state a preference in a
Case 1:18-cv-03989-RLY-TAB Document 63 Filed 05/27/20 Page 2 of 5 PageID #: 326




 timely manner, his electronic access would be revoked, and all future filings would be served by

 mail. [Filing No. 52, at ECF p. 5.]

        To date, Peck has not directly responded to the Court's order. Peck has, however, filed

 the motions listed above, which request that the Clerk mail him copies of filings in the record.

 [Filing Nos. 53, 54, and 58.] Therefore, the Court now revokes his electronic access. Peck shall

 receive service of all future filings by mail only.1

 III.   Discussion

        Before the Court are three new motions Peck has filed seeking various documents in the

 record. [Filing Nos. 53, 54, and 58.] First, Peck filed a "Motion for the Entire Public Docket."

 [Filing No. 53.] This short motion simply notes that if any documents have been filed since

 Filing No. 52, Peck needs to know. [Filing No. 53, at ECF p. 1.] The Court interprets this as a

 request for a copy of the Court's public docket sheet. This motion is granted.

        Next, Peck filed a "Motion for Complete Copies of Documents 42 through 52." [Filing

 No. 54, at ECF p. 1.] In this motion, Peck requests that the Court order the Clerk to provide him

 with paper copies of Filing Nos. 42 through 52, all documents filed subsequent to Filing No. 52,

 and "the court's 5 April 2019 Entry on Plaintiff's Motion for Leave to Proceed In Forma

 Pauperis, Motion Requesting Service of Process, and Motion for Leave to File Electronically." 2

 [Filing No. 54, at ECF p. 1.] This motion is also granted.




 1
   Accordingly, Peck need not file any additional motions requesting that the Clerk mail him
 copies of future Court orders or filings. Any such motions will be summarily denied as moot.
 2
   This last document reference is unclear to the Court but appears to possibly reference an earlier
 Court entry that was replaced on the docket on April 8, 2019, by Filing No. 7. The docket entry
 for Filing No. 7 in CM/ECF states in relevant part: "Main Document 7 replaced on 4/8/2019."
 Peck indicated in his memorandum that he received a "complete" copy of Filing No. 7. [Filing
 No. 55, at ECF p. 2.] Therefore, Filing No. 7 will not be included again in the documents that
 the Clerk is directed to mail to Peck.
                                                   2
Case 1:18-cv-03989-RLY-TAB Document 63 Filed 05/27/20 Page 3 of 5 PageID #: 327




        Accordingly, the Clerk shall send Peck paper copies of this order and all the documents

 requested in Peck's motions [Filing No. 53; Filing No. 54] and memorandum in support [Filing

 No. 55] by mail, subject to the one caveat noted in a footnote above. The Clerk is directed to

 print these documents directly from CM/ECF so they contain the electronic filing number and

 additional information Peck requests. The Court once again has attached a list of the documents

 to be mailed for clarity.

        However, the Court also clarifies, for Peck's benefit, the Local and Federal Rules of Civil

 Procedure that the Court and the parties are bound to comply with in every case, as well as what

 is not in those rules. Local Rule 5-4 notes that "[a] filer must serve a copy of the document

 consistent with Fed. R. Civ. P. 5 on any party or attorney who is exempt from participating in

 electronic filing." S.D. Ind. L.R. 5-4(d). Moreover, under Fed. R. Civ. P. 5(a) and Fed. R. Civ.

 P. 5(b)(2)(C), motions, notices, briefs, and other documents filed with the Court by Defendant

 shall be served on Peck, who is not represented by an attorney, by mail. This obligation falls to

 defense counsel and not the Court. Nothing in Rule 5 or the Local Rules requires a party's

 service of filings to include the electronic CM/ECF filing headers. Therefore, the Court will not

 require this of defense counsel.

        In addition, documents submitted to the Court for filing by a pro se litigant are file-

 stamped upon receipt with the Court's stamp—on the first page only—indicating the date and

 time of receipt for filing. As stated in S.D. Ind. L.R. 5-10(b):

        (b) Return of File-Stamped Copies. To receive a file-stamped copy of a
        document filed directly with the clerk, a party must include with the original
        document an additional copy and a self-addressed envelope. The envelope must
        be big enough to hold the copy and have enough postage on it to send the copy
        via regular first-class mail.




                                                   3
Case 1:18-cv-03989-RLY-TAB Document 63 Filed 05/27/20 Page 4 of 5 PageID #: 328




 Thus, if Peck wishes to have a file-stamped copy returned to him, he must provide the Court with

 an extra copy at the time of filing. If this is done, that extra copy will also be file-stamped, on

 the first page only, and returned to Peck by mail. However, Peck must understand that this "file-

 stamp" is not the same as an electronic CM/ECF filing header on each page. The headers are

 overlaid on each page by the Court's case management system and do not appear until the

 documents are docketed. Therefore, the copies of Peck's filings returned to him by the Court

 will be file-stamped on the first page but will not have headers. However, orders issued by the

 Court will be printed with electronic CM/ECF filing headers after they are docketed and then

 promptly mailed. If Peck requests the Court provide him with additional copies in the future of

 filings made by the parties, those copies will incur the appropriate fee. These are the same rules

 and procedures that the Court abides by in every civil pro se litigant case, and the Court will not

 make any further exceptions for Peck.

        Finally, Peck's motion to be immediately informed of all final decisions requests that the

 Court order the Clerk to "print copies of any and all final judgments, orders, and proceedings

 entered into the record and cause these copies to be mailed to Peck in a timely manner—that is,

 on the day of the court order with the envelope's postmark showing this date—and promptly

 forward this case to the appellate court once the final judgments, orders, or proceedings are

 entered into the record." [Filing No. 58, at ECF p. 1.] This motion is denied as moot, as no final

 judgments, orders, or proceedings have been entered into the record at this time.




                                                   4
Case 1:18-cv-03989-RLY-TAB Document 63 Filed 05/27/20 Page 5 of 5 PageID #: 329




 IV.    Conclusion

        In sum, Peck's electronic access is now revoked. He will no longer receive service

 electronically, and all future service will be by U.S. mail. Peck's motions for the entire public

 docket [Filing No. 53] and for complete copies of Filing Nos. 42 through 52 [Filing No. 54] are

 granted, and his motion to be immediately informed of final decisions [Filing No. 58] is denied

 as moot.

            Date: 5/27/2020

                                 _______________________________
                                  Tim A. Baker
                                  United States Magistrate Judge
                                  Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email

 NORMAN PECK
 P.O. Box 273
 Kokomo, IN 46903




                                                  5
